Title: From Jonathan Trumbull, Jr. to Henry Knox, 29 June 1783
From: Trumbull, Jonathan, Jr.
To: Knox, Henry


                  
                     sir
                     Head Quarters 29th June 1783
                  
                  His Excellency directs me to express to you his Concern for the Circumstance you mention of the Regts being without their Compliment of Field Officers—It is unlucky, but the Inconvenience must at present remain without Remedy.  Colo. Vose is unwell here—Colo. M. Jackson is incapable to perform the Duty—Nothing New has yet arrived from Phila.—tis possible there may not be that Occasion for the Troops which has been apprehended.  Most respectfully I am Sir &c.
                  
                     J.T——ll D.G.
                     
                  
               